                 Case 19-11095-CSS              Doc 249       Filed 11/15/19         Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                  ) Chapter 11
                                                        )
JRV GROUP USA L.P., a Delaware limited                  ) Case No. 19-11095 (CSS)
partnership,1                                           )
                                                        ) Ref. Docket No. 244
                                    Debtor.             )

            NOTICE OF WITHDRAWAL OF JOINT MOTION OF THE DEBTOR AND
          THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO APPROVE
           SETTLEMENT AMONG THE DEBTOR, THE COMMITTEE, AND THE DIP
                    LENDER PURSUANT TO BANKRUPTCY RULE 9019

                  PLEASE TAKE NOTICE that the above-captioned debtor, JRV Group USA, L.P., (the

“Debtor”) and the Official Committee of Unsecured Creditors (the “Committee”), hereby withdraw,

without prejudice, the Joint Motion of the Debtor and the Official Committee of Unsecured Creditors to

Approve Settlement Among the Debtor, the Committee, and the DIP Lender Pursuant to Bankruptcy Rule

9019 filed on November 14, 2019 at Docket No. 244 (the “Motion”).2

Dated: November 15, 2019

PACHULSKI STANG ZIEHL & JONES LLP                           WOMBLE BOND DICKINSON (US) LLP

/s/ Colin R. Robinson____________________                   /s/ Ericka F. Johnson
Jeffrey W. Dulberg (CA Bar No. 181200)                      Matthew P. Ward (Del. Bar No. 4471)
Robert M. Saunders (CA Bar No. 226172)                      Ericka F. Johnson (Del. Bar No. 5024)
Colin R. Robinson (DE Bar No. 5524)                         Nicholas T. Verna (Del. Bar No. 6082)
919 N. Market Street, 17th Floor                            1313 N. Market Street, Suite 1200
P O Box 8705                                                Wilmington, Delaware 19801
Wilmington, DE 19899 (Courier 19801)                        Telephone: (302) 252-4320
Telephone: (302) 652-4100                                   Facsimile: (302) 252-4330
Facsimile: (302) 652-4400                                   Email: matthew.ward@wbd-us.com
E-mail: jdulberg@pszjlaw.com                                Email: ericka.johnson@wbd-us.com
rsaunders@pszjlaw.com                                       Email: nick.verna@wbd-us.com
crobinson@pszjlaw.com
                                                            Counsel to the Official Committee of
Attorneys for Debtor and Debtor in Possession               Unsecured Creditors




1
  The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service
   address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.
2
  The Debtor and Committee intend to file a corrected version of the Motion.


DOCS_DE:224014.2 47430/002
